Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (Tooth segmentation of 3D scan data using generative adversarial networks) in view .
As per claim 1, Kim teaches the claimed “method” comprising: “receiving an intraoral image of a dental site, the intraoral image comprising a height map” (Kim, Abstract – Intraoral scanner); “processing an input comprising data from the intraoral image using a trained machine learning model that has been trained to classify regions of dental sites” (Kim, 1.1.2. Tooth Segmentation),  “wherein the first dental class represents excess material, the excess material comprising material other than teeth or gums” (Kim, figure 1); “determining, based on the probability map, one or more pixels in the intraoral image that are classified as excess material” (Kim, figure 3); and “hiding or removing from the intraoral image data for the one or more pixels that are classified as excess material” (Kim, figure 4 – removed occlusion area).  It is noted that Kim does not specifically teach the regional segmentation as “wherein the trained machine learning model outputs a probability map comprising, for each pixel in the intraoral image, a first probability that the pixel belongs to a first dental class and a second probability that the pixel belongs to a second dental class.”  However, Kim’s tooth segmentation (1.2. Related Studies) to segment the captured image into different regions of different characteristics suggests any well-known image segmentation technique can be used.  Zanjani teaches that the claimed technique of image segmentation “wherein the trained machine learning model outputs a probability map comprising, for each pixel in the intraoral image, a first probability that the pixel belongs to a first dental class and a second probability that the pixel belongs to a second dental class” is well known in the art (Zanjani, 3. Method - figure 1 – statistics per class).  Thus, it would have been 

 	Claim 2 adds into claim 1 “receiving a plurality of additional intraoral images of the dental site; processing a plurality of additional inputs using the trained machine learning model, wherein each additional input comprises data from one of the plurality of additional intraoral images” (Kim, figure 3 – using a Generative Adversarial Network (GAN) to train data), “wherein for each additional input the trained machine learning model outputs an additional probability map comprising, for each pixel in an additional intraoral image associated with the additional input, an additional first probability that the pixel belongs to the first dental class and an additional second probability that the pixel belongs to the second dental class; for each additional intraoral image, determining zero or more pixels in the additional intraoral image that are classified as excess material based on the additional probability map associated with the additional intraoral image” (Zanjani, figure 1 – training mode); “for each additional intraoral image comprising one or more pixels that are classified as excess material, hiding or removing from the additional intraoral image data for the one or more pixels in the additional intraoral image that are classified as excess material; and generating a three-dimensional model of the dental site from the intraoral image and a plurality of additional intraoral images” 

 Claim 3 adds into claim 1 “wherein the intraoral image is received from an intraoral scanner during an intraoral scanning session, and wherein the processing of the intraoral image is performed during the intraoral scanning session while another intraoral image is generated by the intraoral scanner” (Kim, Abstract – using intra-oral scanners for processing; Zanjani, Abstract).

 	Claim 4 adds into claim 1 “wherein the intraoral image is a blended image comprising data from a sequence of raw intraoral images, the method further comprising: combining the data from the sequence of raw intraoral images to generate the blended image” which is inherent from the use of intra-oral sanners forming the images (Kim, Abstract – using intra-oral scanners for processing; Zanjani, Abstract).

	Claim 5 adds into claim 1 “receiving an additional image of the dental site that was generated prior to the intraoral image, wherein the input comprises the data from the intraoral image and additional data from the additional image” (Kim, figure 1 – training data from an intra-oral scanner; Zanjani, figure 1 – training mode using data from an intra-oral scanning).

	Claim 6 adds into claim 5 “generating a three-dimensional model of the dental site from a plurality of previously received intraoral images; determining a plane associated with the intraoral image; and projecting the three-dimensional model of the dental site onto the plane to generate the additional image” which is obvious in computer graphics to project a 3D object into a projected plane forming 2D image (official notice).

	Claim 7 adds into claim 1 “receiving a color image of the dental site that is associated with the intraoral image of the dental site, wherein the input comprises the data from the intraoral image and additional data from the color image” which is obvious to use additional information for data training because the more information helps improving the final result of processing.

	Claim 8 adds into claim 7 “determining an alignment between the color image and the intraoral image” which is obvious to compare the processed result to the ground true color image.

	Claim 9 adds into claim 1 “wherein the trained machine learning model comprises a recurrent neural network, and wherein the input further comprises a previous output of the recurrent neural network associated with a previous intraoral image of the dental site” (Kim, 1.3.1. Generative Adversarial Network (GAN); Zanjani, 3.3. Model architecture).

	Claim 10 adds into claim 1 “receiving an additional image of the dental site generated under specific lighting conditions, wherein the input comprises the data from the intraoral image and additional data from the additional image, and wherein the specific lighting conditions comprise infrared illumination or ultraviolet illumination” (Kim, figure 1 – training data from a intra-oral scanner using infrared illumination or ultraviolet illumination; Zanjani, figure 1 – training mode using data from an intra-oral scanning).

	Claim 11 adds into claim 1 “wherein each pixel in the intraoral image comprises a first value representing height and a second value representing intensity, and wherein the data from the intraoral image that is included in the input comprises the first value and the second value for each pixel” (Kim, Abstract – Intra-oral scan is a well-known technique).

	Claim 12 adds into claim 1 “wherein the probability map comprises, for each pixel in the intraoral image, the first probability that the pixel belongs to the first dental class, the second probability that the pixel belongs to the second dental class, and a third probability that the pixel belongs to a third dental class, wherein the second dental class represents teeth, and wherein the third dental class represents gums” which is obvious in Zanjani’s teeth segmentation in which the pixel is assigned to its class based on its highest possible chance to be in that class.  Thus, it would have been obvious, in view of Zanjani, to configure Kim’s method as claimed by using the teeth segmentation technique involving statistical classification.  The motivation is to improve the 

	Claim 13 adds into claim 12 “wherein: the probability map comprises an RGB image; R values of the RGB image are associated with a first one of the first dental class, the second dental class or the third dental class; G values in the RGB image are associated with a second one of the first dental class, the second dental class or the third dental class; and B values in the RGB image are associated with a third one of the first dental class, the second dental class or the third dental class” (Zanjani, figure 1 – Predicted labels).    Thus, it would have been obvious, in view of Zanjani, to configure Kim’s method as claimed by using colors to indicate the classified regions.  The motivation is to improve the visual representation.” (Zanjani, figure 1).

	Claim 14 adds into claim 1 “wherein determining that a pixel is classified as excess material comprises: determining that the first probability that the pixel belongs to the first dental class that represents excess material exceeds a probability threshold” which is obvious in Zanjani’s teeth segmentation in which the pixel is assigned to its class based on its highest possible chance to be in that class.  Thus, it would have been obvious, in view of Zanjani, to configure Kim’s method as claimed by using the teeth segmentation technique involving statistical classification.  The motivation is to improve the performance of our baseline network and outperforms the state-of-the-art networks.” (Zanjani, Abstract).



	Claim 16 adds into claim 1 “wherein the probability map comprises, for each pixel in the intraoral image, the first probability that the pixel belongs to the first dental class, the second probability that the pixel belongs to the second dental class, a third probability that the pixel belongs to a third dental class, and a fourth probability that the pixel belongs to a fourth dental class, wherein the first dental class represents excess material not adjacent to teeth, wherein the second dental class represents teeth, wherein the third dental class represents gums, and wherein the fourth dental class represents excess material adjacent to teeth” which is obvious in view of Zanjani’s teeth segmentation in which different regions of captured images are classified into teeth, gum, excess material, ...  Thus, it would have been obvious, in view of Zanjani, to configure Kim’s method as claimed by using the teeth segmentation technique involving statistical classification.  The motivation is to improve the performance of our baseline network and outperforms the state-of-the-art networks.” (Zanjani, Abstract).

	Claim 17 adds into claim 1 “wherein the probability map comprises, for each pixel in the intraoral image, the first probability that the pixel belongs to the first dental class, the second probability that the pixel belongs to the second dental class, a third probability that the pixel belongs to a third dental class, and a fourth probability that the pixel belongs to a fourth dental class, wherein the second dental class represents teeth, wherein the third dental class represents gums, and wherein the fourth dental class represents one of an upper palate, a gingival line, a scan body, a finger, or a preparation tooth” which is obvious in view of Zanjani’s teeth segmentation in which different regions of captured images are classified into teeth, gum, upper palate, ...  Thus, it would have been obvious, in view of Zanjani, to configure Kim’s method as claimed by using the teeth segmentation technique involving statistical classification.  The motivation is to improve the performance of our baseline network and outperforms the state-of-the-art networks.” (Zanjani, Abstract).

	Claim 18 adds into claim 1 “generating a virtual three-dimensional (3D) model of the dental site using the intraoral image; and manufacturing a physical 3D model of the dental site from the virtual 3D model of the dental site, wherein the physical 3D model of the dental site lacks excess material” (Kim, 1.1.1. Digital Orthodontics).

	Claims 19-27 claim a method similar to the claimed method of claims 1-18; therefore, they are rejected under a similar rationale.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHU K NGUYEN/Primary Examiner, Art Unit 2616